 Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT (“Agreement”) dated as of  November 30, 2009,
between Sino Gas International Holdings, Inc., a Utah corporation (the
“Company”), and each person or entity listed as a Purchaser on Schedule I
attached to this Agreement (collectively and individually, the
“Purchaser”).  Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Note.
 
WITNESSETH:
 
Whereas, the Company desires to sell and issue to the Purchasers, and the
Purchasers wish to purchase from the Company, the 8% Senior Secured Convertible
Notes in the aggregate principal amount of up to Ten Million United States
dollars (“Dollars”) ($10,000,000), subject to a twenty percent (20%)
overallotment in the Company’s sole discretion, substantially in the form
attached hereto as Exhibit A (each a “Note” and collectively, the “Notes”) and
warrants (the “Warrants”; together with the Notes, the “Securities”) to purchase
shares (“Warrant Shares”) of the Company’s common stock par value $.001 (the
“Common Stock”) substantially in the form attached hereto as Exhibit B, on the
terms and conditions set forth herein (such transactions may be referred to as
the “Offering” or the “Transaction”).
 
Now, Therefore, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
 
Purchase and Sale of Note
 
Section 1.1       Issuance of Note.  Upon the following terms and conditions,
the Company shall issue and sell to the Purchaser, and the Purchaser shall
purchase from the Company, the Notes.  Each Note shall be convertible into
shares of Common Stock (the “Conversion Shares”) on the terms and conditions
contained in the Notes.
 
Section 1.2       Purchase Price.  The purchase price for the Securities to be
acquired by the Purchasers shall be equal to 100% of the face amount of the
Notes being acquired (the “Purchase Price”).  The parties hereto agree that for
U.S. federal income tax purposes, the issue price of the Notes shall be not less
than 99.25% of their principal amount.
 
Section 1.3       The Closing.  Following the Initial Closing, there may be
multiple closings (together with the Initial Closing, each, a “Closing”)
hereunder on such other date or dates as the Company and the purchasers
purchasing Securities on such date may agree (together with the Initial Closing
Date, each, a “Closing Date”); provided that the final Closing Date shall be no
later than December 30, 2009.  On the Closing Date, the Company shall deliver to
the Purchaser the Securities purchased hereunder, registered in the name of such
Purchaser or its nominee.  On or prior to the Closing Date, the Purchaser shall
deliver the Purchase Price (the “Escrowed Funds”) by certified check made
payable to the order of “Signature Bank, as Escrow Agent for Sino Gas
International Holdings, Inc.” or by wire transfer of immediately available
funds:
 
 
 

--------------------------------------------------------------------------------

 
 
Wire transfers to the Escrow Agent shall be made as follows:
 
Wire transfers to the Escrow Agent shall be made as follows:
 
ABA#: 026013576
 
Account#: 1500984569


Re: Sino Gas International Holdings, Inc. Signature Bank as escrow agent
 
Attention: Eva Gayer
 
In addition, each party shall deliver all documents, instruments and writings
required to be delivered by such party pursuant to this Agreement at or prior to
the Closing.  The Securities will be fully owned and paid for by the Purchaser
as of the Closing Date.  The account with Signature Bank (the “Escrow Agent”)
shall be referred to herein as the “Escrow Account” and such agreement setting
forth the terms of the escrow arrangement, the “Escrow Agreement”.  Unless the
minimum amount of $4,000,000 is sold by December 30, 2009 (the “Termination
Date”), or by March 1, 2010 (the “Final Termination Date”) if the Termination
Date has been extended by Company and the Placement Agent, the Offering shall
terminate and all funds shall be returned by Escrow Agent to the Purchasers as
per the terms of the Escrow Agreement.
 
Section 1.4       Warrant.  In addition to the Note, at the Closing, the Company
will execute and deliver to each Purchaser a Warrant to purchase a number of
shares of Common Stock equal to forty percent (40%) of the number of Conversion
Shares into which the Notes are convertible on the Closing Date.  Such warrants
shall have a three (3) year term and an exercise price equal to $0.744 per share
(the “Exercise Price”).
 
Section 1.5       As used herein, “Trading Day” shall mean a day on which there
is trading on the OTC Bulletin Board or such other market or exchange on which
the Common Stock is then principally traded.
 
ARTICLE II
 
Representations and Warranties
 
Section 2.1      Representations and Warranties of the Company.  The Company
hereby makes the following representations and warranties to the Purchasers as
of the date hereof and the Closing Date:
 
(a) Organization and Qualification; Material Adverse Effect.  The Company is a
corporation duly incorporated and existing in good standing under the laws of
the State of Utah and has the requisite corporate power to own its properties
and to carry on its business as now being conducted.  Except where specifically
indicated to the contrary, all references in this Agreement to subsidiaries
shall be deemed to refer to all direct and indirect subsidiaries of the
Company.  Each Subsidiary has been duly incorporated and is in good standing
under the laws of its jurisdiction of incorporation.  The Company and each
Subsidiary is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary other than
those in which the failure so to qualify would not have a Material Adverse
Effect.  “Material Adverse Effect” means any adverse effect on the business,
operations, properties, prospects or financial condition of the Company and its
subsidiaries, and which is (either alone or together with all other adverse
effects) material to the Company and its Subsidiaries, if any, taken as a whole,
and any material adverse effect on the transactions contemplated under the
Transaction Documents (as defined below).  “Subsidiary” or “Subsidiaries” means
any Person (defined below) of which the Company and/or any of its other
Subsidiaries (as herein defined) directly or indirectly owns at the time at
least fifty percent (50%) of the outstanding voting securities.  “Person” means
an individual, corporation, partnership, joint venture, trust, university, or
unincorporated organization, or a government, or any agency or political
subdivision thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Authorization; Enforcement.  (i)  The Company has all requisite corporate
power and authority to enter into and perform its obligations under the
Transaction Documents and to issue the Notes and Warrants in accordance with the
terms hereof, (ii) the execution and delivery of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby, including the issuance of the Notes and Warrants, have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors (or any committee or
subcommittee thereof) or stockholders is required, (iii) the Transaction
Documents have been duly executed and delivered by the Company, (iv) the
Transaction Documents constitute valid and binding obligations of the Company
enforceable against the Company, except (A) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of creditors’ rights and remedies or by other equitable principles of general
application, and (B) to the extent the indemnification provisions contained in
this Agreement may be limited by applicable federal or state securities laws and
(v) the Notes and the Warrants, and the Conversion Shares and Warrant Shares
issuable upon the conversion and/or exercise thereof, have been duly authorized
and, upon issuance thereof and payment therefor in accordance with the terms of
this Agreement, will be validly issued, fully paid and non-assessable, free and
clear of any and all liens, claims and encumbrances.
 
(c) Capitalization.  As of the date hereof, the authorized capital stock of the
Company consists of 250,000,000 shares of Common Stock, of which as of the date
hereof, 26,769,313 shares are issued and outstanding and  150,000 shares are
issuable and reserved for issuance pursuant to the Company’s stock option plans
and certain outstanding contracts, or securities exercisable or exchangeable
for, or convertible into, shares of Common Stock and 100,000,000 shares of
Preferred Stock, of which as of the date hereof 5,000,000 shares have been
designated as Series B Preferred Stock of which 4,579,839 shares of Series B
Preferred Stock are outstanding, 3,000,000 shares have been designated Series
B-1 Preferred Stock of which 95,418 shares are outstanding and 20,000,000 shares
have been designated Series A Preferred Stock, of which 0 shares are
outstanding.  All of such outstanding shares have been, or upon issuance will
be, validly issued, fully paid and nonassessable.  As of the date hereof, except
as disclosed in Schedule 2.1(c), (i) no shares of the Company’s capital stock
are subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) there are no outstanding
debt securities, (iii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act of 1933, as amended (“Securities Act”
or “1933 Act”) (except for Section 6.2 of this Agreement), (v) there are no
outstanding securities of the Company or any of its Subsidiaries which contain
any redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, and (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance or
exercise of the Notes or Warrants as described in this Agreement.  The Company
has furnished to the Purchasers true and correct copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s By-laws, as in effect on
the date hereof (the “By-laws”), and the terms of all securities convertible or
exchangeable into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto.  Schedule 2.1(c) also lists all outstanding
debt of the Company with sufficient detail acceptable to Purchaser.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Issuance and Ownership of Securities.  Upon issuance in accordance with this
Agreement and the terms of the Notes, the Warrants and the Warrants issued to
Axiom Capital Management, Inc. (“Axiom” or the “Placement Agent”) as placement
agent (the “Placement Agent Warrants”), the Conversion Shares and the Warrant
Shares and the common shares underlying the Placement Agent Warrants, will be
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof.   The Company owns all outstanding
shares of the Subsidiaries, free and clear of any liens and other encumbrances
except as set forth in Schedule 2.1(d), and there are no outstanding options,
warrants or other rights to purchase equity of any Subsidiary other than as set
forth on Schedule 2.1(d).
 
 
4

--------------------------------------------------------------------------------

 
 
(e) No Conflicts.  Except as disclosed in Schedule 2.1(e), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
and issuance of the Notes and Warrants, and the Conversion Shares and Warrant
Shares underlying any of the foregoing will not (i) result in a violation of the
Certificate of Incorporation, any certificate of designations, preferences and
rights of any outstanding series of preferred stock of the Company or the
By-laws; (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) to the Company’s knowledge result in a
violation of any law, rule, regulation, order, judgment or decree (including
United States federal and state securities laws and regulations and the rules
and regulations of the OTC Bulletin Board or other principal securities exchange
or trading market on which the Common Stock is traded or listed (“Principal
Market”)) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected, except in the case of clause (i), such conflicts that would not have a
Material Adverse Effect.
 
(f) SEC Documents.  Since the filing of its Quarterly Report on Form 10-Q for
the fiscal quarter ended September 30, 2009, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “1934 Act”) (all of the foregoing filed prior to the
Closing Date and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”).  To the Company’s knowledge, as
of their respective dates, the SEC Documents complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  There are no
outstanding comment letters from the SEC relating to any of the SEC Documents.
 
 
5

--------------------------------------------------------------------------------

 
 
(g) Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such the
effect of which could reasonably be expected to result in a Material Adverse
Effect (i) except as set forth in SEC Documents which were filed at least two
business days before the date hereof and (ii) except as set forth in Schedule
2.1(g).
 
(h) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to the
Purchaser to be integrated with prior offerings by the Company for purposes of
the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the Principal Market or
Subsequent Market, nor will the Company or any of its Subsidiaries take any
action or steps that would cause the offering of the Securities to be integrated
with other offerings.
 
(i) Employee Relations.  Neither the Company nor any of its Subsidiaries is
involved in any labor dispute nor, to the knowledge of the Company or any of its
Subsidiaries, is any such dispute threatened, the effect of which would be
reasonably likely to result in a Material Adverse Effect.  Neither the Company
nor any of its Subsidiaries is a party to a collective bargaining agreement.
 
(j) Intellectual Property Rights.  The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted.  The Company and its Subsidiaries do not have any knowledge of any
infringement by the Company or its Subsidiaries of trademarks, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other similar rights
of others, or of any such development of similar or identical trade secrets or
technical information by others and, except as set forth on Schedule 2.1(j),
there is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its Subsidiaries
regarding trademarks, trade name rights, patents, patent rights, inventions,
copyrights, licenses, service names, service marks, service mark registrations,
trade secrets or other infringement.
 
 
6

--------------------------------------------------------------------------------

 
 
(k) Compliance with Law.  The business of the Company and its Subsidiaries has
been and is presently being conducted so as to comply with all applicable
material foreign, federal, state and local governmental laws, rules, regulations
and ordinances.
 
(l) Environmental Laws.  The Company and its Subsidiaries (i) are to the
Company’s knowledge in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
com­pliance with all terms and conditions of any such permit, license or
approval where such noncompliance or failure to receive permits, licenses or
approvals referred to in clauses (i), (ii) or (iii) above could have,
individually or in the aggregate, a Material Adverse Effect.
 
(m) Disclosure. No representation or warranty by the Company in this Agreement,
nor in any certificate, schedule, document, exhibit or other instrument
delivered or to be delivered pursuant to this Agreement or otherwise in
connection with the transactions contemplated by the Transaction Documents,
contains or will contain any untrue statement of material fact or omits or will
omit to state a material fact necessary to make the statements contained herein
or therein not misleading or necessary to in order fully and fairly to provide
the information required to be provided in any such certificate, schedule,
document, exhibit or other instrument.  To the knowledge of the Company and its
Subsidiaries at the time of the execution of this Agreement, there is no
information concerning the Company and its Subsidiaries or their respective
businesses which has not heretofore been disclosed to the Purchasers (or
disclosed in the Company’s filings made with the SEC under the 1934 Act) that
would have a Material Adverse Effect.
 
(n) Title.  The Company and its Subsidiaries have good and marketable title to
all real property and good and marketable title or valid land use rights granted
by relevant authorities in the People’s Republic of China to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in Schedule 2.1(n) or such as do not materially and
adversely affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company or any of its
Subsidiaries.  Any real property and facilities held under lease by the Company
or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.
 
 
7

--------------------------------------------------------------------------------

 
 
(o) Insurance.  The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as such insurance is available and management of the Company believes to
be prudent and customary in the People’s Republic of China and in the businesses
in which the Company and its Subsidiaries are engaged.  All such insurance
policies are described on Schedule 2.1(o).
 
(p) Permits.  The Company and each of the Company’s Subsidiaries owns, holds,
possesses, or lawfully uses in its business all material approvals,
authorizations, certifications, franchises, licenses, permits, and similar
authorities (“Permits”) that are necessary for the conduct of their business as
currently conducted or the ownership and use of their assets or properties, in
compliance with all Laws.  All of such material Permits are listed on Schedule
2.1(p), and true, complete and correct copies of each Permit listed on Schedule
2.1(p) have been provided to the Purchasers.  Neither the Company nor any of the
Company’s Subsidiaries is in default under, or has received any notice of any
claim of default in respect of, any such Permits.  To the Company’s knowledge,
after due inquiry, all such Permits are renewable by their respective terms in
the ordinary course of business without the need to comply with any special
qualification procedures or to pay any amounts other than routine filing fees.
 
(q) Foreign Corrupt Practices Act.  To the Company’s knowledge, neither the
Company, nor any director, officer, agent, employee or other person acting on
behalf of the Company or any Subsidiary has, in the course of acting for, or on
behalf of, the Company, directly or indirectly used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; directly or indirectly made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or any similar treaties of
the United States; or directly or indirectly made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government or party official or employee.
 
(r) Tax Status.  The Company and each of its Subsidiaries has made or filed all
United States federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and all such
returns, reports and declarations are true, correct and accurate in all material
respects; except where failure to make or file such returns, reports, or
declarations would not, individually or in the aggregate, have a Material
Adverse Effect.  The Company has paid all taxes and other governmental
assessments and charges, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith, for which adequate
reserves have been established, in accordance with generally accepted accounting
principles (“GAAP”).
 
 
8

--------------------------------------------------------------------------------

 
 
(s) Issuance of Conversion Shares and/or Warrant Shares.  The Conversion Shares
and Warrant Shares are duly authorized and reserved for issuance and, upon
conversion of the Notes and/or exercise of the Warrants, as applicable, in
accordance with the terms thereof, such Conversion Shares and/or Warrant Shares
will be validly issued, fully paid and non-assessable, free and clear of any and
all liens, claims and encumbrances and the holders of such Conversion Shares
and/or Warrant Shares shall be entitled to all rights and preferences accorded
to a holder of Common Stock.  As of the date of this Agreement, the outstanding
shares of Common Stock are currently quoted on the OTC Bulletin Board.
 
(t) Absence of Undisclosed Liabilities.  The Company and its Subsidiaries have
no obligations or liabilities of any nature (matured, fixed or contingent) other
than (i) those adequately provided for in the Company’s financial statements
referenced in Section 2.1(u) and (ii) those obligations incurred in the ordinary
course of business in amounts consistent with prior periods which have not had
and will not have a Material Adverse Effect on the Company.
 
(u) Financial Statements.  Except as set forth in Schedule 2.1(u), the financial
statements of the Company included in the Forms 10-K and the Forms 10-Q of the
Company have been prepared from the books and records of the Company, in
accordance with GAAP, and fairly present in all material respects the financial
condition of the Company, as at their respective dates, and the results of its
operations and cash flows for the periods covered thereby.
 
(v) Employee Benefit Plans; ERISA.
 
(i)           Schedule 2.1(v) sets forth a true, correct and complete list of
all employee benefit plans, programs, policies and arrangements, whether written
or unwritten (the “Company Plans”), that the Company, any Subsidiary or any
other corporation or business which is now or at the relevant time was a member
of a controlled group of companies or trades or businesses including the Company
or any Subsidiary, within the meaning of section 414 of the Internal Revenue
Code of 1986, as amended (the “Code”), maintain or have maintained on behalf of
current or former members, partners, principals, directors, officers, managers,
employees, consultants or other personnel.
 
(ii)           There has been no prohibited transaction within the meaning of
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Code, with respect to any of the Company
Plans; (ii) none of the Company Plans is or was subject to Section 412 of the
Code or Section 302 or Title IV of ERISA; and (iv) each of the Company Plans has
been operated and administered in all material respects in accordance with all
applicable laws, including ERISA.  There are no actions, suits or claims pending
or threatened (other than routine claims for benefits), whether by participants,
the Internal Revenue Service, the Department of Labor or otherwise, with respect
to any Company Plan and no facts exist under which any such actions, suits or
claims are likely to be brought or under which the Company or any Subsidiary
could incur any liability with respect to a Company  Plan other than in the
ordinary course.  None of the Company Plans is or was a multiemployer plan
within the meaning of Section 3(37) of ERISA.
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)          Neither the Company nor any Subsidiary has announced, proposed or
agreed to any change in benefits under any Company Plan or the establishment of
any new Company Plan.  There have been no changes in the operation or
interpretation of any Company Plan since the most recent annual report, which
would have any material effect on the cost of operating, maintaining or
providing benefits under such Company Plan.
 
(iv)          Neither the Company nor any Subsidiary has incurred any liability
for the misclassification of employees as leased employees or independent
contractors.
 
(v)           Except as provided for in this Agreement and in the Transaction
Documents, the consummation of the transactions contemplated by this Agreement,
either alone or in combination with another event, will not (i) result in any
individual becoming entitled to any increase in the amount of compensation or
benefits or any additional payment from the Company or any Subsidiary
(including, without limitation, severance, golden parachute or bonus payments or
otherwise), or (ii) accelerate the vesting or timing of payment of any benefits
or compensation payable in respect of any individual.
 
(w) Restrictions on Business Activities.  There is no judgment, order, decree,
writ or injunction binding upon the Company or any Subsidiary or, to the
knowledge of the Company or any Subsidiary, threatened that has or could
prohibit or impair the conduct of their respective businesses as currently
conducted or any business practice of the Company or any Subsidiary, including
the acquisition of property, the provision of services, the hiring of employees
or the solicitation of clients, in each case either individually or in the
aggregate.
 
(x) Contracts.  Schedule 2.1(x) sets forth all oral or written contracts,
agreements, indentures, notes, bonds, loans, instruments, leases, commitments,
or other arrangements or commitments (collectively, “Contracts”) to which the
Company or any of its Subsidiaries is a party or by which it is bound with a
value in excess of $75,000, in each case, of any of the following types
(collectively, the “Material Contracts”):  (i) Contracts with any current or
former officer or director of the Company or any of the Company’s Subsidiaries
or any other employment, non-competition, severance, consulting, or similar
agreement; (ii) Contracts with any labor union or association representing any
employee of the Company or any of the Company’s Subsidiaries; (iii) Contracts
for the sale of any of the assets of the Company or any of the Company’s
Subsidiaries other than in the ordinary course of business or for the grant to
any person of any preferential rights to purchase any of their assets; (iv)
joint venture agreements; (v) Contracts containing covenants of the Company or
any of the Company’s Subsidiaries not to compete in any line of business or with
any person in any geographical area; (vi) Contracts relating to the acquisition
by the Company or any of the Company’s Subsidiaries of any operating business or
the capital stock of any other Person; (vii) Contracts relating to indebtedness;
or (viii) Contracts granting any registration or similar right in respect of
securities of the Company or any of the Company’s Subsidiaries.  There have been
made available to the Purchasers true and complete copies of all of the Material
Contracts and there are no other contracts material to the business of the
Company or any of its Subsidiaries.  Except as set forth on Schedule 2.1(x), all
of the Material Contracts and all other Contracts of the Company and the
Company’s Subsidiaries are in full force and effect and are the legal, valid,
and binding obligations of the Company and/or the Company’s Subsidiaries,
enforceable against them in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).  Except as set forth on Schedule 2.1(x),
neither the Company nor any of the Company’s Subsidiaries is in default in any
material respect under any Material Contract or any other Contract of the
Company and its Subsidiaries, nor, to the Company’s knowledge, after due
inquiry, is any other party to any such Contract in default thereunder in any
material respect.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 2.2     Representations and Warranties of the Purchaser.  The Purchaser
hereby makes the following representations and warranties to the Company as of
the date hereof and the Closing Date:
 
(a) Accredited Investor Status; Sophisticated Purchaser.  The Purchaser is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the 1933 Act.  The Purchaser has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the purchase of the Note, the Warrant, the Conversion Shares and the
Warrant Shares.  The Purchaser is not registered as a broker or dealer under
Section 15(a) of the 1934 Act, affiliated with any broker or dealer registered
under Section 15(a) of the 1934 Act, or a member of the Financial Industry
Regulatory Authority, Inc. (FINRA).
 
(b) Information.  The Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company which have been requested and materials relating to the offer and sale
of the Note, the Warrant, the Conversion Shares and the Warrant Shares which
have been requested by the Purchaser.  The Purchaser and its advisors, if any,
have been afforded the opportunity to ask questions of the Company.  In
determining whether to enter into this Agreement and purchase the Securities,
the Purchaser has relied solely on the written information supplied by Company
employees in response to any written due diligence information request provided
by Purchaser to the Company, and the Purchaser has not received nor relied upon
any oral representation or warranty relating to the Company, this Agreement, the
Securities, or any of the transactions or relationships contemplated
thereby.  The Purchaser understands that its purchase of the Securities and
Conversion Shares, and if applicable, the Warrant Shares involves a high degree
of risk.  The Purchaser has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Note and the Warrant and, if applicable the Conversion
Shares and the Warrant Shares.
 
(c) No Governmental Review.  The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Note, the Warrant,
the Conversion Shares and Warrant Shares or the fairness or suitability of the
investment in the Note, the Warrant, the Conversion Shares and Warrant Shares
nor have such authorities passed upon or endorsed the merits thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
(d) Legends. The Company shall issue the Note and the Warrants and, if
applicable, certificates for the Conversion Shares and the Warrant Shares, to
the Purchaser without any legend except as described in Article VI below.  The
Purchaser covenants that, in connection with any transfer of Conversion Shares
or Warrant Shares by the Purchaser pursuant to the registration statement
contemplated by Section 6.2 hereof, it will comply with the applicable
prospectus delivery requirements of the 1933 Act, provided that copies of a
current prospectus relating to such effective registration statement are or have
been supplied to the Purchaser.
 
(e) Authorization; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Purchaser and is a valid and
binding agreement of the Purchaser enforceable against the Purchaser in
accordance with their terms, subject as to enforceability to general principles
of equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.  The Purchaser has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each other agreement entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement.
 
(f) No Conflicts.  The execution, delivery and performance of this Agreement by
the Purchaser and the consummation by the Purchaser of the transactions
contemplated hereby will not (i) result in a violation of the certificate of
incorporation, by-laws or other documents of organization of the Purchaser, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Purchaser is bound, or (iii) result in a
violation of any law, rule, regulation or decree applicable to the Purchaser.
 
(g) Investment Representation.  The Purchaser is purchasing the Securities for
its own account for investment and not with a view to distribution or sale in
violation of the 1933 Act or any state securities laws or rules and regulations
promulgated thereunder.  The Purchaser has been advised and understands that
neither the Note, nor the Warrant, nor the Conversion Shares or Warrant Shares
issuable upon conversion or exercise thereof have been registered under the 1933
Act or under the “blue sky” laws of any jurisdiction and may be resold only if
registered pursuant to the provisions of the 1933 Act and any applicable “blue
sky” laws, or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law.  The Purchaser has been advised and understands that the Company, in
issuing the Note and the Warrant, is relying upon, among other things, the
representations and warranties of the Purchaser contained in this Section 2.2 in
concluding that such issuance is a “private offering” and is exempt from the
registration provisions of the 1933 Act.
 
 
12

--------------------------------------------------------------------------------

 
 
(h) Rule 144.  The Purchaser understands that there is no public trading market
for the Notes or Warrants, that none is expected to develop, and that the Notes
and Warrant must be held indefinitely unless and until such Notes and Warrants,
or if applicable, the Conversion Shares or Warrant Shares received upon
conversion or exercise thereof are registered under the 1933 Act or an exemption
from registration is available.  The Purchaser has been advised or is aware of
the provisions of Rule 144 promulgated under the 1933 Act, including the
limitations on the availability thereof.
 
(i) Brokers.  Except with respect to the fees owed to Axiom under the PAA, the
Purchaser has taken no action which would give rise to any claim by any person
for brokerage commissions, finder’s fees or similar payments by the Company or
the Purchaser relating to this Agreement or the transactions contemplated
hereby.
 
(j) Reliance by the Company.  The Purchaser understands that the Note and the
Warrant are being offered and sold in reliance on a transactional exemption from
the registration requirements of Federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Purchaser to acquire the Note and the Warrant, and the
Conversion Shares and Warrant Shares issuable upon conversion or exercise
thereof.
 
ARTICLE III
 
Covenants
 
Section 3.1       Registration and Listing; Effective Registration.  Until such
time as the Notes are no longer outstanding and the Warrants have expired, the
Company will cause the Common Stock to continue at all times to be registered
under Sections 12(b) or (g) of the 1934 Act, will comply in all material
respects with its reporting and filing obligations under the 1934 Act, and will
not take any action or file any document (whether or not permitted by the
1934 Act or the rules thereunder) to terminate or suspend such reporting and
filing obligations.  Until such time as the Note and Warrant are no longer
outstanding, the Company shall use its best efforts to continue the listing or
trading of the Common Stock on the Principal Market or one of the Subsequent
Markets and shall comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Subsequent Market
on which the Common Stock is listed.  The Company shall use its commercially
reasonable efforts to cause the Conversion Shares and Warrant Shares to be
listed on the Principal Market or one of the other Subsequent Markets and shall
use its best efforts to continue such listing(s) on one of the Subsequent
Markets, for so long as the Note or Warrant are outstanding.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 3.2       Certificates on Conversion.  Upon any conversion by the
Purchaser (or then holder of the Note) of the Note pursuant to the terms
thereof, the Company shall issue and deliver to the Purchaser (or holder) within
seven (7) Trading Days of the conversion date certificates for the Securities
into which the Note is convertible and, if applicable, a new Note or Notes for
the aggregate principal amount which the Purchaser (or holder) has not yet
elected to convert but which are evidenced in part by the Notes submitted to the
Company in connection with such conversion (with the denominations of such new
Note(s) designated by the Purchaser or holder).
 
Section 3.3       Replacement Notes.  The Note held by the Purchaser (or then
holder) may be exchanged by the Purchaser (or such holder) at any time and from
time to time for Note(s) with different denominations representing an equal
aggregate principal amount of Note(s), as requested by the Purchaser (or such
holder) upon surrendering the same at the expense of the Purchaser.
 
Section 3.4       Securities Compliance. The Company shall notify the SEC and
the Principal Market, in accordance with their requirements, of the transactions
contemplated by this Agreement, the Note, the Warrant,  and the Pledge and
Guarantee Agreement, as applicable, and any other ancillary documents
contemplated by such agreements, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Notes and Warrants hereunder
and the Conversion Shares and Warrant Shares issuable upon conversion or
exercise thereof.
 
Section 3.5       Notices.  The Company agrees to provide all holders of Notes
with copies of all notices and information, including without limitation,
notices and proxy or information statements in connection with any meetings that
are provided to the holders of shares of Common Stock, contemporaneously with
the delivery of such notices or information to such Common Stock holders; it
being understood that the Company’s obligations under this Section 3.5 shall be
limited to sending such notices and information to the address of the Purchaser
listed on Schedule I attached hereto or notified to the Company from time to
time pursuant to Section 9.7.
 
Section 3.6       Reservation of Shares; Stock Issuable Upon Conversion.  The
Company shall at all times reserve and keep available out of its authorized but
unissued shares of Common Stock, solely for the purpose of effecting the
conversion of the Note and exercise of the Warrant, such number of its shares of
Common Stock as shall from time to time be sufficient to effect the conversion
of the Notes, exercise of the Warrants and exercise of the Placement Agent
Warrant.
 
Section 3.7      Best Efforts.  The parties shall use their best efforts to
satisfy timely each of the conditions described in Article V of this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 3.8       Form D; Blue Sky Laws.  The Company agrees to file a Form D
with respect to the Notes, the Warrants, and Common Stock, in accordance with
Regulation D and to provide a copy thereof to the Purchaser promptly after such
filing.  The Company shall, on or before the Closing Date, take such action as
the Company shall have reasonably determined is necessary to qualify the Notes,
the Warrants, the Conversion Shares and Warrant Shares for sale to the Purchaser
under applicable securities or “blue sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Purchaser on or prior to the Closing
Date; provided, however, that the Company shall not be required in connection
therewith to register or qualify as a foreign corporation in any jurisdiction
where it is not now so qualified or to take any action that would subject it to
service of process in suits or taxation, in each case, in any jurisdiction where
it is not now so subject.
 
Section 3.9       Information.  The Company agrees to send to the Purchaser for
so long as the Note or Warrant are outstanding copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders; it being understood that the Company’s obligations under this
Section 3.9 shall be limited to sending such notices and information to the
address of the Purchaser listed on Schedule I attached hereto or notified to the
Company from time to time pursuant to Section 9.7.
 
Section 3.10     Prohibition on Net Short Positions.  From and including the
date of this Agreement and for so long as the Purchaser holds any outstanding
Notes, each Purchaser agrees that it will neither sell any equity security of
the Company short nor direct, instruct or otherwise influence any of its
affiliates, principals or advisors to sell any such equity securities short.
 
Section 3.11    Material Changes.  On or before the Closing Date, the Company
shall forthwith notify the Purchasers of any material change affecting any of
its representations, warranties, undertakings and indemnity at any time prior to
payment being made to the Company on the Closing Date.
 
Section 3.12     Prohibition on Certain Actions.   The Company shall not,
between the date hereof and the Closing Date (both dates inclusive), take any
action or decision which (had the Note already been issued) would result in an
adjustment of the Conversion Price.
 
Section 3.13     Senior Status of Notes.   The obligations of the Company under
the Notes shall rank senior to all other debt of the Company and its
Subsidiaries, whether now or hereinafter existing. Beginning on the date of this
Agreement and for so long as any Notes remain outstanding, neither the Company
nor any Subsidiary of the Company shall, without the prior written consent of
Purchasers holding a majority of the aggregate outstanding Principal Amount of
the Notes, which consent shall not unreasonably withheld, incur or otherwise
become liable with respect to any indebtedness that would rank senior or pari
passu to the Notes in order of payment, other than (i) trade payables incurred
in the ordinary course of business, (ii) debt incurred pursuant to the Offering
described herein; (iii) the bank debt described on Schedule 3.13 hereof, or (iv)
indebtedness incurred by the Company and its Subsidiaries for working capital
purposes; provided, that, in no event shall the total debt incurred by the
Company pursuant this Section 3.13 (including the Notes) exceed five and
one-half (5.5) times the Company’s twelve months trailing EBITDA (earnings
before interest, taxes, depreciation and amortization).
 
 
15

--------------------------------------------------------------------------------

 
 
Section 3.14     Use of Proceeds.  The Company shall use the net proceeds from
the sale of the Securities hereunder substantially as set forth in Schedule 3.15
and not for the satisfaction of any portion of the Company’s debt or to redeem
any Common Stock or Common Stock Equivalents.
 
Section 3.15     Common Stock Issuances. Except for the contemplated issuances
of Common Stock set forth in Schedule 2.1(c), the Company shall not, during the
period that any Note remains outstanding, issue additional shares of Common
Stock or securities exercisable or convertible into Common Stock (“Common Stock
Equivalents”).
 
ARTICLE IV
 
Other Agreements
 
Section 4.1       Participation in Future Financings.  For so long as at least
$1,000,000 aggregate principal amount of the Notes remains outstanding, the
Purchasers shall be notified at least ten (10) days prior to any proposed equity
financing (including any proposed issuance of convertible debt securities) by
the Company and will be given a ten (10) day option to participate in such
proposed financing, on the same terms as the other proposed investors. In
addition, the Company shall provide the Purchasers with the opportunity to
purchase a minimum of thirty percent (30%) of the securities sold in such
proposed financing.
 
Section 4.2       Transfer Agent Instructions.  The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, to issue certificates, registered in the name of the Purchaser or its
respective nominee(s), for the Conversion Shares or Warrant Shares in such
amounts as specified from time to time by the Purchaser to the Company upon
delivery of a conversion or exercise notice (the “Irrevocable Transfer Agent
Instructions”).  The Company warrants that no instruction relating to the
Conversion Shares or Warrant Shares other than the Irrevocable Transfer Agent
Instructions referred to in this Article IV will be given by the Company to its
transfer agent and that the Conversion Shares and Warrant Shares shall be freely
transferable on the books and records of the Company as contemplated by Article
VI below when the legend referred to therein may be removed.  Nothing in this
Article IV shall affect in any way any Purchaser’s obligations and agreements
set forth in Section 2.2(d) to comply with all applicable prospectus delivery
requirements, if any, upon resale of the Conversion Shares or Warrant
Shares.  The Company shall instruct its transfer agent to issue one or more
certificates in such name and in such denominations as specified by such
Purchaser and without any restrictive legends except as contemplated by Article
VI.
 
Section 4.3       Funding of Post-Closing Expenditures.  The Company agrees that
it will maintain a bank account in the United States to hold at least $500,000
of the proceeds from the Offering, for a period of two years following the
Closing Date, solely for the purpose of funding the expenditures set forth on
Schedule 4.3.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 4.4      Management Lock-Up.  On or prior to the Initial Closing Date,
the Company will cause Yuchuan Liu to deliver “lock-up” letters substantially in
the form of Exhibit C (the “Management Lock-up Agreements”) pursuant to which
such persons will agree not to sell any shares of common stock of the Company
until the earlier of (i) the second anniversary of the Initial Closing date, or
(ii) one hundred eighty (180) days following the date on which the Company’s
listing on a Major Stock Exchange (as defined below) becomes effective.
 
Section 4.5       Board Representation. For so long as any Notes are
outstanding, the Purchasers shall have the right to designate one member of the
Company’s Board of Directors (the “Noteholder Designee”) and the Company agrees
to appoint such Noteholder Designee to its Board of Directors and submit the
name of such Noteholder Designee for election in connection with any election of
directors of the Company..   The Company agrees that it will not increase the
size of its Board of Directors beyond seven members for as long as the Notes are
outstanding with the consent of the holders of a majority of the outstanding
Notes. In addition, for so long as any Notes are outstanding, Purchasers
representing a majority of the outstanding  principal of the Notes shall have
the right to appoint one observer to participate (in person or electronically)
in each meeting of the Company’s Board of Directors.  The Company covenants and
agrees that following the Initial Closing Date it shall use its best efforts to
cause a majority of the members of the Board of Directors to be “independent
directors” as such term is defined in NASDAQ Marketplace Rule 5605(a)(2) unless
compliance with a different definition shall be required by the Major Stock
Exchange on the which the Common Stock is then listed.
 
Section 4.6       Trading Migration and Reverse Stock Split.  The Company
covenants and agrees to use its commercially reasonable efforts to complete a
reverse split (the “Reverse Split”) of its Common Stock within 360 days of the
Initial Closing Date sufficient to meet the minimum share price requirements of
a Major Stock Exchange (defined below) and file for a listing of the Common
Stock thereon as soon as practicable following the consummation of the Reverse
Split.  For purposes of this Section 4.6, “Major Stock Exchange” shall mean the
NASDAQ Capital Market, the New York Stock Exchange, or the NYSE Amex Equities.
 
Section 4.7       Purchase of Notes by Management.   The members of the
Company’s management team shall collectively purchase an aggregate principal
amount of Notes equal to at least 3% of the total aggregate principal amount of
Notes sold hereunder through the final Closing Date (the “Management
Notes”).  The Conversion Shares underlying such Management Notes shall not be
subject to the restrictions provided for in the Management Lock-up Agreements.
 
ARTICLE V
 
Conditions to Closings
 
Section 5.1       Conditions Precedent to the Obligation of the Company to
Sell.  The obligation hereunder of the Company to issue and/or sell the
Securities to the Purchaser at the applicable Closing is subject to the
satisfaction, at or before the applicable Closing, of each of the applicable
conditions set forth below.  These conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion.
 
 
17

--------------------------------------------------------------------------------

 
 
(a) Accuracy of the Purchaser’s Representations and Warranties.  The
representations and warranties of the Purchaser will be true and correct in all
material respects as of the date when made and as of the Closing Date, as though
made at that time.
 
(b) Performance by the Purchaser.  The Purchaser shall have performed all
agreements and satisfied all conditions required to be performed or satisfied by
the Purchaser at or prior to the Closing, including full payment of the Purchase
Price to the Company as provided herein.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement, the
Note, or the Warrant.
 
Section 5.2        Conditions Precedent to the Obligation of the Purchaser to
Purchase.  The obligation hereunder of the Purchaser to acquire and pay for the
Securities at the applicable Closing is subject to the satisfaction, at or
before the applicable Closing, of each of the Company’s agreements contained
herein required to be performed on or prior to the Closing Date as well as the
applicable conditions set forth below.  These conditions are for the Purchaser’s
benefit and may be waived by the Purchaser at any time.
 
(a) Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties as of an earlier
date, which shall be true and correct in all material respects as of such date).
 
(b) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement, the
Notes or the Warrant.  The Principal Market shall not have objected or indicated
that it may object to the consummation of any of the transactions contemplated
by this Agreement.
 
(c) Legal Opinions.  At the Closing, the Purchasers shall have received an
opinion of U.S. counsel to the Company substantially in the form attached hereto
as Exhibit D-1 and an opinion of counsel to the Company and each Subsidiary
issued by a law firm authorized to practice in the People’s Republic of China in
the form attached hereto as Exhibit D-2.
 
(d) Officer’s Certificates.  The Company shall have delivered to the Purchasers
a certificate in form and substance satisfactory to the Purchasers and the
Purchasers’ counsel, executed by an officer of the Company, certifying as to
satisfaction of closing conditions, incumbency of signing officers, and the
true, correct and complete nature of the Certificate of Incorporation, By-Laws,
good standing and authorizing resolutions of the Company.
 
 
18

--------------------------------------------------------------------------------

 
 
(e) Personal Guaranty. A personal guaranty of the indebtedness evidenced by the
Notes shall have been granted by the Company’s Chief Executive Officer pursuant
to a Guaranty (the “Guaranty”) in substantially the form attached hereto as
Exhibit E.
 
(f) Pledge Agreement. A security interest in certain shares of a Subsidiary of
the Company (and proceeds thereof) pursuant to a Pledge Agreement (the “Pledge
Agreement”) substantially in the form attached hereto as Exhibit F.
 
(g) Warrants.  The Company shall have executed and delivered the Warrants to the
Purchasers in substantially the form attached hereto as Exhibit B.
 
(h) No Material Adverse Change.  There shall not have occurred any event prior
to the Closing which, singly or taken together with any other event, could
reasonably be expected to have a Material Adverse Effect.
 
(i) Investment by Management.   On or prior to the final Closing, the members of
the management team shall have collectively purchased an aggregate principal
amount of Notes equal to at least 3% of the Notes sold through the final Closing
Date up to a maximum of $300,000; provided, that, Management shall have invested
at least $100,000 in the Initial Closing.
 
(j) Voting Agreement.  The holders of a majority of the outstanding Common Stock
on the Initial Closing Date shall have delivered a voting agreement (the “Voting
Agreement”) in substantially the form attached hereto as Exhibit F containing
their agreement to vote for the Noteholder Designee at any election of directors
of the Company.
 
(k) Minimum Closing and Maximum Offering.  On the Initial Closing Date,
Securities with a minimum aggregate Purchase Price of $5,000,000 shall be
issued. The Initial Closing Date shall occur no later than December 30, 2009.
The maximum aggregate Purchase Price for all Securities issued hereunder shall
not exceed $10,000,000 (subject to a twenty percent (20%) overallotment in the
Company’s sole discretion).
 
This Agreement, the Notes, the Warrants, the Guaranty, the Pledge Agreement, the
Voting Agreement, and the Management Lock-Up Agreements are sometimes referred
to herein collectively as the “Transaction Documents”.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
Legend and Stock; Registration Rights
 
Section 6.1       Legends.   Upon payment therefor as provided in this
Agreement, the Company will issue the Note in the name each Purchaser or its
designees and in such denominations to be specified by such Purchasers prior to
(or from time to time subsequent to) Closing.  The Securities and any
certificate representing Conversion Shares or Warrant Shares issued upon
conversion or exercise thereof, prior to such Conversion Shares or Warrant
Shares being registered under the 1933 Act for resale or available for resale
under Rule 144 under the 1933 Act, shall be stamped or otherwise imprinted with
a legend in substantially the following form:
 
These Securities Have Not Been Registered For Offer or Sale Under The Securities
Act Of 1933, As Amended, Or Any State securities laws.  They May Not Be Sold Or
Offered For Sale Except Pursuant To An Effective Registration Statement Under
Said Act And Any Applicable State Securities Law Or An Applicable Exemption From
Such Registration Requirements.
 
The Company agrees to reissue the Notes and any Conversion Shares and Warrant
Shares without the legend set forth above, at such time as (i) the holder
thereof is permitted to dispose of such Notes, Conversion Shares and Warrant
Shares issuable upon conversion or exercise of the foregoing pursuant to Rule
144(b)(i) under the 1933 Act, or (ii) such securities are sold to a purchaser or
purchasers who (in the opinion of counsel to the seller or such purchaser(s), in
form and substance reasonably satisfactory to the Company and its counsel) are
able to dispose of such shares publicly without registration under the 1933 Act,
or (iii) such securities have been registered under the 1933 Act.
 
Prior to the Registration Statement (as defined below) being declared effective,
any Warrant Shares issued pursuant to exercise of the Warrant shall bear a
legend in the same form as the legend indicated above; provided that such legend
shall be removed from such shares and the Company shall issue new certificates
without such legend if (i) the holder has sold or disposed of such shares
pursuant to Rule 144(b) under the 1933 Act, or the holder is permitted to
dispose of such shares pursuant to Rule 144(b)(i) under the 1933 Act, (ii) such
shares are registered for resale under the 1933 Act, or (iii) such shares are
sold to a purchaser or purchasers who (in the opinion of counsel to the seller
or such purchaser(s), in form and substance reasonably satisfactory to the
Company and its counsel) are able to dispose of such shares publicly without
registration under the 1933 Act.  Upon such Registration Statement becoming
effective, the Company agrees to promptly issue new certificates representing
such shares without such legend.  Any Warrant Shares issued after the
Registration Statement has become effective shall be free and clear of any
legends, transfer restrictions and stop transfer orders.  Notwithstanding the
removal of such legend, the Purchasers agree to sell the Conversion Shares and
Warrant Shares represented by the new certificates in accordance with the
applicable prospectus delivery requirements (if copies of a current prospectus
are provided to such Purchasers by the Company) or in accordance with an
exemption from the registration requirements of the 1933 Act.
 
 
20

--------------------------------------------------------------------------------

 
 
Nothing herein shall limit the right of any holder to pledge these securities
pursuant to a bona fide margin account or lending arrangement entered into in
compliance with law, including applicable securities laws.
 
Section 6.2       Registration Rights.


(a)  ”Piggy-Back” Registration.
 
 
(i)       If at any time after the date hereof until the first anniversary of
the Initial Closing Date, the Company shall file a registration statement on
Form S-1 or Form S-3 (or any similar or successor forms promulgated by the
Commission) pursuant to an offering of the Company’s Common Stock or Common
Stock Equivalents, except for an underwritten public offering in which case the
inclusion of Registrable Securities shall be subject to the consent and
allocation of the underwriter, the Company shall include the Conversion Shares
and the Warrant Shares (the “Registrable Securities”) in such registration
statement (the “Registration Statement”); provided that the amount of
Registrable Securities shall be limited to not less than 100% of the maximum
amount (“Rule 415 Amount”) of Conversion Shares and the Warrant Shares which may
be included in a single registration statement without exceeding registration
limitations imposed by the Commission pursuant to Rule 415 of the Securities
Act; provided, however, that such piggy-back rights shall not apply to the
registration statement on Form S-1 (File No. 333-147998) and any amendments
thereto.
 
 
 (ii)      the Company will pay all expenses associated with the registration,
including, without limitation, filing and printing fees, and the Company’s
counsel and accounting fees and expenses, costs, if any, associated with
clearing the Registrable Securities for sale under applicable state securities
laws;
 
 (iii)     the Company shall have the right to delay, including, without
limitation, by delaying the filing or effectiveness of the Registration
Statement, the disclosure of material, non-public information concerning the
Company the disclosure of which at the time is not, in the reasonable opinion of
the Company in the best interest of the Company and, as applicable, suspend
sales of Registrable Securities under an effective registration statement or
suspend trading of its securities on any exchange; and
 
 (iv)     the Company will use commercially reasonable efforts to cause the
Registration Statement with respect to the Purchasers to remain continuously
effective for a period (the “Effectiveness Period”) that will terminate, with
respect to the Purchasers, upon the earlier of (x) the date on which all the
Registrable Securities covered by the Registration Statement have been sold or
(y) the date on which all the Registrable Securities covered by the Registration
Statement may be sold immediately without registration under the Securities Act
and without volume restrictions pursuant to Rule 144(b), as determined by
reputable United States securities counsel to the Company pursuant to a written
opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the affected Purchasers, and will advise the Purchasers when
the Effectiveness Period has expired with respect to the Purchasers.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)     Purchaser Information. Each Purchaser shall (A) furnish to the Company
such information regarding itself, the Registrable Securities, other securities
of the Company held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably requested by the
Company to effect and maintain the effectiveness of the Registration Statement,
(B) execute such documents in connection with the Registration Statement as the
Company may reasonably request and (C) immediately discontinue disposition of
Registrable Securities pursuant to any registration statement upon notice from
the Company of (x) the issuance of any stop order or other suspension of
effectiveness of the Registration Statement by the Commission, or the suspension
of the qualification of any of the Registrable Securities for sale in any
jurisdiction by the applicable regulatory authorities or (y) the happening of
any event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading or (z) the failure of the prospectus included in the Registration
Statement, as then in effect, to comply with the requirements of the Securities
Act until the Purchaser’s receipt of a supplemented or amended prospectus or
receipt of notice that no supplement or amendment is required.
 
(c)       Indemnification.
 
  (i)        In the event any Registrable Securities are included in the
Registration Statement under this Section 6.2, to the extent permitted by law,
the Company will indemnify and hold harmless the each of the Purchasers
(including their officers, directors, members and partners), any underwriter (as
defined in the Securities Act) for the Purchasers and each person, if any, who
controls such Purchaser or underwriter within the meaning of the Securities Act
or the Exchange Act (each a “Purchaser Indemnified Person”), against any losses,
claims, damages, or liabilities (joint or several) to which they may become
subject under the Securities Act, the Exchange Act or other federal or state law
(“Claims”), insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”): (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law; and the
Company will pay to the Purchaser Indemnified Person, as incurred, any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any Claim; provided, however, that the indemnity agreement contained
in this Section 6.2(c)(i) shall not apply to amounts paid in settlement of any
such Claim if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld or delayed), nor shall the
Company be liable to any Purchaser Indemnified Person for any such Claim to the
extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by the Purchaser Indemnified Person.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Purchaser Indemnified Person and
shall survive the transfer of the Registrable Securities by the Purchasers.
  
 
22

--------------------------------------------------------------------------------

 
 
(ii)       In the event any Registrable Securities are included in the
Registration Statement under this Section 6.2, to the extent permitted by law,
each Purchaser shall, severally and not jointly, indemnify, hold harmless and
defend, to the same extent and in the same manner as is set forth in Section
6.2(c)(i), the Company, each of its directors, each of its officers who signs
the registration statement and each Person, if any, who controls the Company
within the meaning of the 1933 Act or the 1934 Act (each, a “Company Indemnified
Person”), against any Claim, insofar as such Claims arise out of or are based
upon any Violation, in each case to the extent, and only to the extent, that
such Violation occurs in reliance upon and in strict conformity with written
information furnished to the Company by such Purchaser expressly for use in the
Registration Statement; and, subject to Section 6.2(c)(iii), such Purchaser will
reimburse any legal or other expenses reasonably incurred by any Company
Indemnified Person in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section
6.2(c)(ii) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the indemnifying
Purchaser, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Company Indemnified Person and shall survive the
transfer of the Registrable Securities by the Purchasers.
 
(iii)      Promptly after receipt by a Purchaser Indemnified Person or Company
Indemnified Person (each, an “Indemnified Person”) under this Section 6.2 of
notice of a Claim, such Indemnified Person shall, if a Claim in respect thereof
is to be made against any indemnifying party under this Section 6.2, deliver to
the indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall, by giving at written notice to the Indemnified Party
within fifteen days after the Indemnified Party has given notice of the Claim,
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person; provided, however, that an
Indemnified Person shall have the right to retain its own counsel with the fees
and expenses of not more than one counsel for such Indemnified Person to be paid
by the indemnifying party, if, in the reasonable opinion of counsel retained by
the indemnifying party, the representation by such counsel of the Purchaser
Indemnified Person or Company Indemnified Person and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnified Person and any other party represented by such counsel in such
proceeding. In the case of any Company Indemnified Person, legal counsel
referred to in the proviso of the immediately preceding sentence shall be
selected by the holders holding at least a majority in interest of the
Registrable Securities included in the registration statement to which the Claim
relates. The Indemnified Person shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or Claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Person that relates to such
action or Claim. The indemnifying party shall keep the Indemnified Person
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Person, consent to
entry of any judgment or enter into any settlement or other compromise that does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Person of a full and general release from all
liability in respect to such Claim or litigation, and such settlement (a) shall
provide for the payment by the Indemnifying Party of money as sole relief for
the claimant, (b) shall not include any finding or admission as to fault on the
part of the Indemnified Person and (c) shall have no effect on any other claims
that may be made against the Indemnified Party. 
 
 
23

--------------------------------------------------------------------------------

 
 
Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Indemnified Person with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person under this Section 6.2, except to the extent that the
indemnifying party is materially prejudiced in its ability to defend such
action.
 
ARTICLE VII
 
Termination
 
Section 7.1       Termination by Mutual Consent.  This Agreement may be
terminated at any time prior to the Closing by the mutual written consent of the
Company and the Purchaser.
 
ARTICLE VIII
 
Indemnification
 
Section 8.1       Company Indemnification.  In consideration of the Purchasers’
execution and delivery of the this Agreement and acquiring the Securities
hereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless the Purchasers and all of their respective partners, officers,
directors, employees, members and direct or indirect investors and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Purchaser Indemnitees”) from and against any
and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Purchaser Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Purchaser Indemnified Liabilities”),
incurred by any Purchaser Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in the Transaction Documents or any other
certificate or document contemplated hereby or thereby, (b) any breach of any
covenant, agreement or obligation of the Company contained in the Transaction
Documents or any other certificate or document contemplated hereby or
thereby.  Notwithstanding the foregoing, Purchaser Indemnified Liabilities shall
not include any liability of any Purchaser Indemnitee arising out of such
Purchaser Indemnitee’s gross negligence or willful misconduct.  To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Purchaser Indemnified Liabilities which is
permissible under applicable law.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 8.2       Purchaser Indemnification.  In consideration of the Company’s
execution and delivery of this Agreement and issuing the Securities hereunder
and in addition to all of the Purchaser’s other obligations under the
Transaction Documents, the Purchaser shall defend, protect, indemnify and hold
harmless the Company and all of its partners, officers, directors, employees,
members and direct and indirect investors and any of the foregoing person’s
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Company Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Company Indemnitee is a party to the action for which indemnification hereunder
is sought), and including reasonable attorney’s fees and disbursements (the
“Company Indemnified Liabilities”), incurred by any Company Indemnitee relating
to violations of the 1933 Act, as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Purchaser in the Transaction Documents or any other certificate or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Purchaser contained in the Transaction Documents or any other
certificate or document contemplated hereby or thereby.  Notwithstanding the
foregoing, Company Indemnified Liabilities shall not include any liability of
any Company Indemnitee arising out of such Company Indemnitee’s gross negligence
or willful misconduct and the Purchaser shall only be required to make
indemnification to the extent of the aggregate dollar amount of the Notes
purchased by it. To the extent that the foregoing undertaking by the Purchaser
may be unenforceable for any reason, the Purchaser shall make the maximum
contribution to the payment and satisfaction of each of the Company Indemnified
Liabilities which is permissible under applicable law.
 
ARTICLE IX
 
Governing Law; Miscellaneous
 
Section 9.1      Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly performed within such state and without regard to
conflicts of laws provisions.  Any legal action or proceeding arising out of or
relating to this Agreement and/or the Transaction Documents may be instituted in
the courts of the State of New York sitting in New York County or in the United
States of America for the Southern District of New York, and the parties hereto
irrevocably submit to the jurisdiction of each such court in any action or
proceeding.  Subscriber hereby irrevocably waives and agrees not to assert, by
way of motion, as a defense, or otherwise, in every suit, action or other
proceeding arising out of or based on this Agreement and/or the Transaction
Documents and brought in any such court, any claim that Subscriber is not
subject personally to the jurisdiction of the above named courts, that
Subscriber’s property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 9.2       Counterparts.  This Agreement may be executed by facsimile and
in any number of counterparts, and each such counterpart hereof shall be deemed
to be an original instrument, but all such counterparts together shall
constitute one agreement.  Execution and delivery of this Agreement by facsimile
transmission (including delivery of documents in Adobe PDF format) shall
constitute execution and delivery of this Agreement for all purposes, with the
same force and effect as execution and delivery of an original manually signed
copy hereof.
 
Section 9.3       Headings.  The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
Section 9.4      Severability.  If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
 
Section 9.5       Costs and Expenses.  All reasonable out-of-pocket costs and
expenses incurred by Axiom and the Purchasers with respect to this Agreement and
the Offering shall be paid by the Company at the Closing including, without
limitation, legal fees and expenses of up to $60,000.  The Company shall also be
responsible for the payment of Axiom’s and the Purchasers’ reasonable
post-Closing expenses incurred in connection with the transactions contemplated
by this Agreement.  Such post-Closing expenses shall be paid promptly after
Axiom issues a request in writing but in no event later than two (2) business
days following such request.
 
Section 9.6       Entire Agreement; Amendments; Waivers.
 
(a)           This Agreement supersedes all other prior oral or written
agreements between the Purchasers, the Company, their affiliates and persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement and the instruments referenced herein (including the other Transaction
Documents) contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Purchasers, and no provision hereof may be waived other than
by an instrument in writing signed by the party against whom enforcement is
sought.
 
(b)           The Purchasers may at any time elect, by notice to the Company, to
waive (whether permanently or temporarily, and subject to such conditions, if
any, as the Purchasers may specify in such notice) any of Purchasers’ rights
under any of the Transaction Documents to acquire shares of Common Stock from
the Company, in which event such waiver shall be binding against the Purchasers
in accordance with its terms; provided, however, that the voluntary waiver
contemplated by this sentence may not reduce the Purchasers’ obligations to the
Company under the Transaction Documents.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 9.7      Notices.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing, must be delivered by (i) courier, mail or hand
delivery or (ii) facsimile, and will be deemed to have been delivered upon
receipt. The addresses and facsimile numbers for such communications shall be:
 
If to the Company:


Sino Gas International Holdings, Inc.
No.18 Zhong Guan Cun Dong St.
Haidian District
Beijing, P.R. China
Fax: (86-10) 8260-0042
Attention:  Yuchuan Liu, Chairman and CEO



With a copy to:


Jiannan Zhang
Cadwalader, Wickersham & Taft LLP
2301 China Central Place Tower 2
No. 79 Jianguo Road, Beijing 100025, China
Fax: (86-10) 6599-7300


If to the Purchasers, to the addresses listed on Schedule I hereto:


With a copy to:


Axiom Capital Management, Inc.
780 Third Avenue, 43rd floor
New York, NY 10017-2024
Fax: (212) 521-3888
Attention: Mark D. Martino, President


With a copy to:


Wollmuth Maher & Deutsch LLP
500 Fifth Avenue
New York, NY 10110
Fax: (212) 382-0050
Attention: Gerald Coviello, Esq.
 
 
27

--------------------------------------------------------------------------------

 
 
Each party shall provide five (5) days prior written notice to the other party
of any change in address, telephone number or facsimile number.  Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
internationally recognized overnight delivery service, shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.
 
Section 9.8       Successors and Assigns.  Except as otherwise provided herein,
this Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, including any Permitted Assignee (as
defined below).  The Purchaser may assign some or all of its rights hereunder to
any assignee of the Note, the Warrants, the Conversion Shares, or Warrant Shares
(in each case, a “Permitted Assignee”); provided, however, that any such
assignment shall not release the Purchaser from its obligations hereunder unless
such obligations are assumed by such assignee and the Company has consented to
such assignment and assumption.
 
Section 9.9       No Third Party Beneficiaries.  This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 9.10      Survival. The representations, warranties, rights to
indemnification and agreements of the Company and the Purchaser contained in the
Agreement shall survive the delivery of the Notes.
 
Section 9.11     Further Assurances.  Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
Section 9.12     No Strict Construction.  The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
Section 9.13     Remedies.  The Purchasers and each Permitted Assignee shall
have all rights and remedies set forth in this Agreement, the Pledge Agreement
and the Notes and all rights and remedies which such holders have been granted
at any time under any other agreement or contract and all of the rights which
such holders have under any law.  Any person having any rights under any
provision of any such Transaction Document shall be entitled to enforce such
rights specifically (without posting a bond or other security), to recover
damages by reason of any breach of any provision thereof and to exercise all
other rights granted by law.  The Purchasers and each Permitted Assignee without
prejudice may withdraw, revoke or suspend its pursuit of any remedy at any time
prior to its complete recovery as a result of such remedy.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 9.14     Payment Set Aside.  To the extent that the Company makes a
payment or payments to the Purchaser hereunder or under the Note or the
Purchaser enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
 
Section 9.15     Days.  Unless the context refers to “business days” or “Trading
Days”, all references herein to “days” shall mean calendar days.
 
Section 9.16     Placement Agent.  Other than the engagement of Axiom by the
Company, the Purchaser and the Company each acknowledges and warrants that it
has not engaged any placement agent in connection with the sale of the
Securities, and the Company and Purchasers shall indemnify and hold the other
harmless against any liability, loss, or expense (including without limitation,
reasonable attorneys’ fees and out-of-pocket expenses) arising from any breach
of said warranty.


 
[SIGNATURE PAGE FOLLOWS]
 
 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the date and year first above written.
 
 
COMPANY:




SINO GAS INTERNATIONAL HOLDINGS, INC.
 
By:_______________________________
Name:
Title:
   
PURCHASER
 
By:_______________________________
Name:
Title:



 
30

--------------------------------------------------------------------------------

 